DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-4, 6-8, 16-17, and 19-20 are objected to because of the following informalities:  
Claim 3 recites “first-registering subscriber” in line 3. For clarity, it is suggested to replace with “the first-registering subscriber”.
Claim 4 recites “the IP addresses” in line 4. For clarity, it is suggested to replace with “the plurality of IP addresses”.
Claim 6 recites “one or more subsequently-registering subscribers” in lines 5-6. For clarity, it is suggested to replace with “the one or more subsequently-registering subscribers”.
Claim 7 recites “first-registering subscriber” in line 4. For clarity, it is suggested to replace with “the first-registering subscriber”.
Claim 16 recites “first-registering subscriber” in line 3. For clarity, it is suggested to replace with “the first-registering subscriber”.
Claim 17 recites “first-registering subscriber” in line 3. For clarity, it is suggested to replace with “the first-registering subscriber”.
Claim 19 recites “first-registering subscriber” in line 4. For clarity, it is suggested to replace with “the first-registering subscriber”.
Claim 20 recites “the IP addresses” in line 5. For clarity, it is suggested to replace with “the plurality of IP addresses”.
Claim 8 is also objected to since it is depended on the objected claim 7 set forth above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “the communications” in lines 7-8. It is unclear whether it is referring to (a) “the communications of the UE” or (b) “the communications of the one or more additional UEs”. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 13 recites the limitation "the communications of the one or more additional UEs" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 17 recites “the communications” in lines 10-11. It is unclear whether it is referring to (a) “the communications of the UE” or (b) “the communications of the one or more additional UEs”. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 18 recites the limitation "the communications of the one or more additional UEs" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 20 recites “the communications” in lines 9-10. It is unclear whether it is referring to (a) “the communications of the UE” or (b) “the communications of the one or more additional UEs”. For the purpose of examination, examiner will interpret the claim as best understood.
Claims 14-16 and 19 are also rejected since they are depended on the rejected claims set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 10, 12-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kunz et al. (WO 2014/013057 A1, hereinafter “Kunz”) in view of Cai et al. (CN 106900081 A, hereinafter “Cai”).

Regarding claim 1, Kunz discloses a method [see Fig. 5, 7; a method for performing bearer configurations] comprising: 
establishing a data session between a base station and a serving gateway (SGW) for communications of a user equipment (UE), the UE being associated with a first-registering subscriber of a group of subscribers identified by a group identifier [see Fig. 5, page 7 line 7 to page 8 line 7; see Fig. 7, page 9 line 21 to page 10 line 5, page 12 lines 18-20; establishing a data session (S1 aggregation bearer) between a base station and a serving GW (SGW) for communications of a first UE, the first UE being associated with a first-registering subscriber of a group of subscribers identified by a Group ID]; and 
including, in the data session, communications of one or more additional UEs associated with one or more subsequently-registering subscribers of the group of subscribers identified by the group identifier [see page 7 lines 8-20, page 12 lines 18-31; including, in the data session (S1 aggregation bearer), communications of one or more additional UEs associated with one or more subsequently-registering subscribers of the group of subscribers identified by the Group ID associated with the established S1 aggregation bearer].
Although Kunz discloses establishing a data session between a base station and a serving gateway for communications of the UE,
Kunz does not explicitly disclose a data session is established between a base station and a “user plane function (UPF)” for the UE.
However, Cai teaches establishing a data session between a base station and a user plane function (UPF) for communications of a UE [see Fig. 1, see pages 15-17, description of Fig. 4, pages 18-20, description of Fig. 5; a PDU session establishment process for creating an aggregation tunnel between access node and user plane function, UPF in the 5G network architecture, for communication of a UE].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “establishing a data session between a base station and a user plane function (UPF) for communications of a UE”, as taught by Cai, into the system of Kunz so that it would provide user plane data tunnel transmission [see Cai, abstract].

Regarding claim 2, Kunz discloses storing a context for the group of subscribers [see page 10 lines 27-29, page 11 lines 8-9, page 13 lines 5-6, 16-17, page 15 lines 9-12; creating and storing a new entry for each UE in their EPS aggregation bearer context table].

Regarding claim 3, Kunz discloses receiving, from a policy control function (PCF), policies associated with the group of subscribers, including the UE associated with first-registering subscriber of the group and the one or more additional UEs associated with the one or more subsequently-registering subscribers of the group [see Fig. 7 step 14, page 10 lines 11-14, Fig. 8 step 5, page 13 lines 1-3; receiving, from PCRF, PCC (Policy and Charging Coordination) rules associated with the first UE and the one or more additional UEs of the group]; and 
storing, in the context, the policies associated with the group of subscribers [see Fig. 7 steps 15-16, page 10 line 27 to page 11 line 18; Fig. 8 steps 6-7, page 13 lines 5-21; storing, in the EPS aggregation bearer context table, the PCC rules associated with the first UE and the one or more additional UEs of the group], 
wherein the policies in the context are used for the communications of the UE associated with the first-registering subscriber of the group and the one or more additional UEs associated with the one or more subsequently-registering subscribers of the group [see page 10 lines 11-18; the PCC rules are used for communications of the first UE and the one or more additional UEs of the group].

Regarding claim 4, Kunz discloses receiving, from a PDN GW (PGW), a plurality of Internet Protocol (IP) addresses associated with the group of subscribers [see page 10 lines 14-15, page 13 lines 9-11; receiving, from a PDN GW (PGW), a plurality of IP addresses associated with UEs in the group of subscribers]; and 
storing, in the context, the IP addresses associated with the group of subscribers [see page 10 lines 27-28, page 13 lines 5-6, page 15 lines 9-12; storing, in the EPS aggregation bearer context table, the IP addresses associated with UEs in the group of subscribers], 
wherein the plurality of IP addresses in the context are assigned to the UE associated with the first-registering subscriber of the group and the one or more additional UEs associated with the one or more subsequently-registering subscribers of the group for the communications [see page 10 lines 27-29, page 13 lines 5-14, page 15 lines 9-12; the plurality of IP addresses in the EPS aggregation bearer context table are assigned to the first UE and the one or more additional UEs of the group for the communications].
Although Kunz discloses receiving, from a PDN GW (PGW), a plurality of Internet Protocol (IP) addresses,
Kunz does not explicitly disclose receiving, from a “session management function”, a plurality of Internet Protocol (IP) addresses.
However, Cai teaches receiving, from a session management function, a plurality of IP addresses [see page 12 lines 27-30, 35-37, page 16 lines 16-17; receiving, from the core network control plane function, the IP address of the UE (terminal). Note that the core network control plane function comprises the session management function (see page 11, lines 15-19)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “receiving, from a session management function, a plurality of IP addresses”, as taught by Cai, into the system of Kunz so that it would establish a connection through IP address to distinguish the UE [see Cai, page 15, description of Fig. 4].

Regarding claim 5, Kunz discloses causing a control plane session to be established between a PDN GW (PGW) and a serving GW (SGW) for managing the data session for the communications of the UE associated with the first-registering subscriber of the group, and for the communications of the one or more additional UEs associated with the one or more subsequently-registering subscribers of the group [see Fig. 7 steps 12-16, pages 10-11; causing a control plane session to be established between PGW and SGW for managing the data session for the communications of the first UE and the one or more additional UEs of the group].
Although Kunz discloses causing a control plane session to be established between a PDN GW (PGW) and a serving GW (SGW),
Kunz does not explicitly disclose causing a control plane session to be established between a “session management function (SMF)” and the “UPF”.
However, Cai teaches causing a control plane session to be established between a session management function and a user plane function [see page 12, lines 7-8; causing a control plane session to be established between the core network control plane function (SMF) and the core network user plane function (UPF). Note that the core network control plane function comprises the session management function (see page 11, lines 15-19)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “causing a control plane session to be established between a session management function and a user plane function”, as taught by Cai, into the system of Kunz so that it would provide user plane data tunnel transmission [see Cai, abstract].

Regarding claim 6, Kunz discloses wherein the control plane session comprises a first control plane session [see Fig. 7 steps 12-16, pages 10-11; the control plane session between PGW and SGW], the method further comprising: establishing a control plane session between the PDN GW (PGW) and a policy and charging function (PCF) for the UE associated with the first-registering subscriber of the group, and for the one or more additional UEs associated with one or more subsequently-registering subscribers of the group [see Fig. 7, step 14, page 10, lines 10-19; Fig. 8, step 5, page 13, lines 1-3; establishing a control plane session between the PGW and the PCRF for the first UE and the one or more additional UEs of the group].
Although Kunz discloses the PDN GW (PGW),
Kunz does not explicitly disclose the “SMF”.
However, Cai teaches a session management function [see pages 15-17, description of Fig. 4, pages 18-20, description of Fig. 5; the core network control plane function. Note that the core network control plane function comprises the session management function (see page 11, lines 15-19)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a session management function”, as taught by Cai, into the system of Kunz so that it would provide a PDU session establishment process for creating an aggregation tunnel [see Cai, page 15, description of Fig. 4].

Regarding claim 10, Kunz discloses establishing the data session between the base station and the SGW [see Fig. 5, page 7 line 7 to page 8 line 7; see Fig. 7, page 9 line 21 to page 10 line 5, page 12 lines 18-20; establishing the data session (bearer on S1) between the base station and the SGW].
Kunz does not explicitly disclose a Protocol Data Unit (PDU) session and the UPF.
However, Cai teaches establishing a Protocol Data Unit (PDU) session between a base station and a user plane function (UPF) [see pages 15-17, description of Fig. 4, pages 18-20, description of Fig. 5; a PDU session establishment process for creating an aggregation tunnel between access node and user plane function, UPF in the 5G network architecture, for communication of a UE].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “establishing a Protocol Data Unit (PDU) session between a base station and a user plane function (UPF)”, as taught by Cai, into the system of Kunz so that it would provide user plane data tunnel transmission [see Cai, abstract].

Regarding claim 12, Kunz does not explicitly disclose wherein the UE and the one or more additional UEs comprise a plurality of “Internet of Things (IoT)” devices.
However, Cai teaches Internet of Things (IoT) device [see page 15, line 30; UE comprises IoT device].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “Internet of Things (IoT) device”, as taught by Cai, into the system of Kunz so that it would simplify tunnel mechanism [see Cai, page 11, lines 7-13].

Regarding claim 13, Kunz discloses a method [see Fig. 5, 7; a method for performing bearer configurations] comprising: 
in response to a request for registration and data session establishment for a user equipment (UE) associated with a first-registering subscriber of a group of subscribers identified by a group identifier [see Fig. 5, page 7 line 7 to page 8 line 7; see Fig. 7, page 9 line 21 to page 10 line 5, page 12 lines 18-20; in response to an Attach Request for a first UE associated with a first-registering subscriber of a group of subscribers identified by a Group ID]: 
causing a data session to be established between a base station and a serving gateway (SGW) for communications of the UE [see Fig. 5, page 7 line 7 to page 8 line 7; see Fig. 7, page 9 line 21 to page 10 line 5, page 12 lines 18-20; establishing a data session (S1 aggregation bearer) between a base station and a serving GW (SGW) for communications of the first UE]; 
causing a PDN GW (PGW) to establish a control plane session with the SGW for managing the data session for the communications of the UE associated with the first-registering subscriber of the group of subscribers [see Fig. 7 steps 12-16, pages 10-11; causing a control plane session to be established between PGW and SGW for managing the data session for the communications of the first UE and the one or more additional UEs of the group]; 
in response to a subsequent request for registration and data session establishment for one or more additional UEs associated with one or more subsequently-registering subscribers of the group of subscribers identified by the group identifier [see page 7 lines 8-20, see Fig. 8, step 1, page 12 lines 18-31; in response to a subsequent Attach Request for one or more additional UEs associated with one or more subsequently-registering subscribers of the group of subscribers identified by the Group ID]: 
causing the data session to include the communications of the one or more additional UEs associated with the one or more subsequently-registering subscribers of the group [see page 7 lines 8-20, page 12 lines 18-31; including, in the data session (S1 aggregation bearer), communications of one or more additional UEs associated with one or more subsequently-registering subscribers of the group of subscribers identified by the Group ID associated with the established S1 aggregation bearer].
Although Kunz discloses causing a data session to be established between a base station and a serving gateway (SGW) for communications of the UE; causing a PDN GW (PGW) to establish a control plane session with the SGW for managing the data session for the communications of the UE,
Kunz does not explicitly disclose causing a data session to be established between a base station and a “user plane function (UPF)”; causing a “session management function (SMF)” to establish a control plane session with the “UPF”.
However, Cai teaches causing a data session to be established between a base station and a user plane function (UPF) for communications of a UE [see Fig. 1, see pages 15-17, description of Fig. 4, pages 18-20, description of Fig. 5; causing a PDU session to be established between an access node and user plane function, UPF in the 5G network architecture, for communication of a UE]; causing a session management function to establish a control plane with a user plane function (UPF) [see page 12, lines 7-8; causing the core network control plane function (SMF) to establish a control plane with the core network user plane function (UPF). Note that the core network control plane function comprises the session management function (see page 11, lines 15-19)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “causing a data session to be established between a base station and a user plane function (UPF) for communications of a UE; causing a session management function to establish a control plane with a user plane function (UPF)”, as taught by Cai, into the system of Kunz so that it would provide user plane data tunnel transmission [see Cai, abstract].

Regarding claim 14, Kunz discloses causing the PGW to include, in the control plane session with the SGW, managing of the data session for the communications of the one or more additional UEs associated with the one or more subsequently-registering subscribers of the group [see Fig. 7 steps 12-16, pages 10-11; causing a control plane session to be established between PGW and SGW for managing the data session for the communications of the one or more additional UEs of the group].
Although Kunz discloses the PGW and the SGW,
Kunz does not explicitly disclose a user plane function (UPF) and a session management function (SMF).
However, Cai teaches establishing a control plane session between a session management function and a user plane function [see page 12, lines 7-8; the session connection between the core network control plane function and the core network user plane function is established. Note that the core network control plane function comprises the session management function (see page 11, lines 15-19)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “establishing a control plane session between a session management function and a user plane function”, as taught by Cai, into the system of Kunz so that it would provide user plane data tunnel transmission [see Cai, abstract].

Regarding claim 16, Kunz discloses receiving, from a policy control function (PCF), policies associated with the group of subscribers, including the UE associated with first-registering subscriber of the group and the one or more additional UEs associated with the one or more subsequently-registering subscribers of the group [see Fig. 7 step 14, page 10 lines 11-14, Fig. 8 step 5, page 13 lines 1-3; receiving, from PCRF, PCC (Policy and Charging Coordination) rules associated with the first UE and the one or more additional UEs of the group]; and 
storing, in a context for the group of subscribers, the policies associated with the group of subscribers [see Fig. 7 steps 15-16, page 10 line 27 to page 11 line 18; Fig. 8 steps 6-7, page 13 lines 5-21; storing, in the EPS aggregation bearer context table, the PCC rules associated with the first UE and the one or more additional UEs of the group], 
wherein the policies in the context are used for the communications of the UE associated with the first-registering subscriber of the group and the one or more additional UEs associated with the one or more subsequently-registering subscribers of the group [see page 10 lines 11-18; the PCC rules are used for communications of the first UE and the one or more additional UEs of the group].

Regarding claim 17, Kunz discloses receiving, from the PGW, a plurality of Internet Protocol (IP) addresses associated with the group of subscribers, including the UE associated with first-registering subscriber of the group and the one or more additional UEs associated with the one or more subsequently-registering subscribers of the group [see page 10 lines 14-15, page 13 lines 9-11; receiving, from the PGW, a plurality of IP addresses associated with the first UE and the one or more additional UEs of the group of subscribers]; and 
storing, in a context for the group of subscribers, the plurality of IP addresses associated with the group of subscribers [see page 10 lines 27-28, page 13 lines 5-6, page 15 lines 9-12; storing, in the EPS aggregation bearer context table, the IP addresses associated with UEs in the group of subscribers], 
wherein the plurality of IP addresses in the context are assigned to the UE associated with the first-registering subscriber of the group and the one or more additional UEs associated with the one or more subsequently-registering subscribers of the group for the communications [see page 10 lines 27-29, page 13 lines 5-14, page 15 lines 9-12; the plurality of IP addresses in the EPS aggregation bearer context table are assigned to the first UE and the one or more additional UEs of the group for the communications].
Although Kunz discloses the PGW,
Kunz does not explicitly disclose the SMF.
However, Cai teaches receiving, from a session management function, a plurality of IP addresses [see page 12 lines 27-30, 35-37, page 16 lines 16-17; receiving, from the core network control plane function, the IP address of the UE (terminal). Note that the core network control plane function comprises the session management function (see page 11, lines 15-19)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “receiving, from a session management function, a plurality of IP addresses”, as taught by Cai, into the system of Kunz so that it would establish a connection through IP address to distinguish the UE [see Cai, page 15, description of Fig. 4].

Regarding claim 18, Kunz discloses a network equipment [see Fig. 7; MME] comprising: 
an interface to connect to a network for communications [see Fig. 7; MME comprises an interface connect to a network for communications]; 
a control plane entity for mobility management [see Fig. 7; MME] for, in response to a request for registration and data session establishment for a user equipment (UE) associated with a first-registering subscriber of a group of subscribers identified by a group identifier [see Fig. 5, page 7 line 7 to page 8 line 7; see Fig. 7, page 9 line 21 to page 10 line 5, page 12 lines 18-20; in response to an Attach Request for a first UE associated with a first-registering subscriber of a group of subscribers identified by a Group ID]: 
causing a data session to be established between a base station and a serving gateway (SGW) for communications of the UE [see Fig. 5, page 7 line 7 to page 8 line 7; see Fig. 7, page 9 line 21 to page 10 line 5, page 12 lines 18-20; establishing a data session (S1 aggregation bearer) between a base station and a serving GW (SGW) for communications of the first UE]; 
causing a PDN GW (PGW) to establish a control plane session with the SGW for managing the data session for the communications of the UE associated with the first-registering subscriber of the group [see Fig. 7 steps 12-16, pages 10-11; causing a control plane session to be established between PGW and SGW for managing the data session for the communications of the first UE and the one or more additional UEs of the group]; 
the control plane entity for mobility management [see Fig. 7; MME] for, in response to a subsequent request for registration and data session establishment for one or more additional UEs associated with one or more subsequently-registering subscribers of the group identified by the group identifier [see page 7 lines 8-20, see Fig. 8, page 12 lines 18-31; in response to a subsequent Attach Request for one or more additional UEs associated with one or more subsequently-registering subscribers of the group of subscribers identified by the Group ID]: 
causing the data session to include the communications of the one or more additional UEs associated with the one or more subsequently-registering subscribers of the group [see page 7 lines 8-20, page 12 lines 18-31; including, in the data session (S1 aggregation bearer), communications of one or more additional UEs associated with one or more subsequently-registering subscribers of the group of subscribers identified by the Group ID associated with the established S1 aggregation bearer].
Although Kunz discloses causing a data session to be established between a base station and a serving gateway (SGW) for communications of the UE; causing a PDN GW (PGW) to establish a control plane session with the SGW for managing the data session for the communications of the UE associated with the first-registering subscriber of the group,
Kunz does not explicitly disclose “a memory for storing instructions and one or more processors to execute the instructions”; causing a data session to be established between a base station and a “user plane function (UPF)”; causing a “session management function (SMF)” to establish a control plane session with the “UPF”.
However, Cai teaches a memory for storing instructions and one or more processors to execute the instructions [see page 31, lines 1-14; a computer readable storage medium for storing instructions and a processing unit to execute the instructions]; causing a data session to be established between a base station and a user plane function (UPF) for communications of a UE [see Fig. 1, see pages 15-17, description of Fig. 4, pages 18-20, description of Fig. 5; causing a PDU session to be established between an access node and user plane function, UPF in the 5G network architecture, for communication of a UE]; causing a session management function to establish a control plane with a user plane function (UPF) [see page 12, lines 7-8; causing the core network control plane function (SMF) to establish a control plane with the core network user plane function (UPF). Note that the core network control plane function comprises the session management function (see page 11, lines 15-19)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a memory for storing instructions and one or more processors to execute the instructions; causing a data session to be established between a base station and a user plane function (UPF) for communications of a UE; causing a session management function to establish a control plane with a user plane function (UPF)”, as taught by Cai, into the system of Kunz so that it would provide user plane data tunnel transmission [see Cai, abstract].

Regarding claim 19, the combined system of Kunz and Cai discloses the network equipment of claim 18, Kunz further discloses receiving, from a policy control function (PCF), policies associated with the group of subscribers, including the UE associated with first-registering subscriber of the group and the one or more additional UEs associated with the one or more subsequently-registering subscribers of the group [see Fig. 7 step 14, page 10 lines 11-14, Fig. 8 step 5, page 13 lines 1-3; receiving, from PCRF, PCC (Policy and Charging Coordination) rules associated with the first UE and the one or more additional UEs of the group of subscribers]; and 
storing, in a context for the group of subscribers, the policies associated with the group of subscribers [see Fig. 7 steps 15-16, page 10 line 27 to page 11 line 18; Fig. 8 steps 6-7, page 13 lines 5-21; storing, in the EPS aggregation bearer context table, the PCC rules associated with the first UE and the one or more additional UEs of the group], 
wherein the policies in the context are used for the communications of the UE associated with the first-registering subscriber of the group and the one or more additional UEs associated with the one or more subsequently-registering subscribers of the group [see page 10 lines 11-18; the PCC rules are used for communications of the first UE and the one or more additional UEs of the group of subscribers].

Regarding claim 20, the combined system of Kunz and Cai discloses the network equipment of claim 18, Kunz further discloses receiving, from the PGW, a plurality of Internet Protocol (IP) addresses associated with the group of subscribers [see page 10 lines 14-15, page 13 lines 9-11; receiving, from the PGW, a plurality of IP addresses associated with the first UE and the one or more additional UEs of the group of subscribers]; and 
storing, in a context for the group of subscribers, the IP addresses associated with the group of subscribers [see page 10 lines 27-28, page 13 lines 5-6, page 15 lines 9-12; storing, in the EPS aggregation bearer context table, the IP addresses associated with UEs in the group of subscribers], 
wherein the plurality of IP addresses in the context are assigned to the UE associated with the first-registering subscriber of the group and the one or more additional UEs associated with the one or more subsequently-registering subscribers of the group for the communications [see page 10 lines 27-29, page 13 lines 5-14, page 15 lines 9-12; the plurality of IP addresses in the EPS aggregation bearer context table are assigned to the first UE and the one or more additional UEs of the group for the communications].
Although Kunz discloses the PGW,
Kunz does not explicitly disclose the SMF.
However, Cai teaches receiving, from a session management function, a plurality of IP addresses [see page 12 lines 27-30, 35-37, page 16 lines 16-17; receiving, from the core network control plane function, the IP address of the UE (terminal). Note that the core network control plane function comprises the session management function (see page 11, lines 15-19)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “receiving, from a session management function, a plurality of IP addresses”, as taught by Cai, into the system of Kunz so that it would establish a connection through IP address to distinguish the UE [see Cai, page 15, description of Fig. 4].

Claims 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kunz in view of Cai and (3GPP, "3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Procedures or the 5G System; Stage 2 (Release 15)", 3GPP TS 23.502 V1.3.0, November 2017, 215 pages, hereinafter “3GPP TS 23.502”).

Regarding claim 7, Kunz discloses establishing a control plane session between a mobility management entity (MME) and a PGW for control plane signaling for the UE associated with first-registering subscriber of the group, and for control plane signaling for the one or more additional UEs associated with the one or more subsequently-registering subscribers of the group [see Fig. 7, steps 12-16, pages 10-11; establishing a control plane session between MME and PGW for control plane signaling for the first UE and the one or more additional UEs of the group].
Although Kunz discloses establishing a control plane session between a mobility management entity (MME) and a PGW,
Kunz does not explicitly disclose establishing a control plane session between an “access and mobility management function (AMF)” and a “session management function (SMF)”.
However, Cai teaches establishing a control plane session between a control surface function and a session management function [see pages 15-17, description of Fig. 4, pages 18-20, description of Fig. 5; establishing a control plane session between the core network control surface function and the core network control plane function, in the 5G network architecture, for communication of a UE. Note that the core network control plane function comprises the session management function (see page 11, lines 15-19)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “establishing a control plane session between a control surface function and a session management function”, as taught by Cai, into the system of Kunz so that it would provide user plane data tunnel transmission [see Cai, abstract].
The combined system of Kunz and Cai does not explicitly disclose an access and mobility management function (AMF).
However, 3GPP TS 23.502 teaches establishing a control plane session between an access and mobility management function (AMF) and a session management function (SMF) [see section 4.2.2.2.2, Fig. 4.2.2.2.2-1, pages 12-16].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “establishing a control plane session between an access and mobility management function (AMF) and a session management function (SMF)”, as taught by 3GPP TS 23.502, into the combined system of Kunz and Cai so that it would provide emergency registration by UEs requiring to perform emergency services but cannot gain normal services from the network [see 3GPP TS 23.502, section 4.2.2.2.1].

Regarding claim 8, Kunz discloses wherein the control plane session comprises a first control plane session [see Fig. 7, steps 12-16, pages 10-11; the control plane session between MME and PGW], the method further comprising: causing a second control plane session between a PDN GW (PGW) and a serving GW (SGW) to be established for managing the data session for the communications of the UE associated with the first-registering subscriber of the group, and for managing the data session for the communications of the one or more additional UEs associated with the one or more subsequently-registering subscribers of the group [see Fig. 7 steps 12-16, pages 10-11; causing a control plane session to be established between PGW and SGW for managing the data session for the communications of the first UE and the one or more additional UEs of the group].
Although Kunz discloses a PDN GW (PGW) and a serving GW (SGW),
Kunz does not explicitly disclose a session management function (SMF) and the UPF.
However, Cai teaches establishing a control plane session between a session management function and a user plane function [see page 12, lines 7-8; the session connection between the core network control plane function and the core network user plane function (UPF) is established. Note that the core network control plane function comprises the session management function (see page 11, lines 15-19)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “establishing a control plane session between a session management function and a user plane function”, as taught by Cai, into the combined system of Kunz and 3GPP TS 23.502 so that it would provide user plane data tunnel transmission [see Cai, abstract].

Regarding claim 9, Kunz discloses wherein the UE and the one or more additional UEs are provisioned with the group identifier of the group [see page 4 line 33 to page 5 line 5, page 7 line 29 to page 8 line 7, page 12 lines 18-25; the UE and the one or more additional UEs are provisioned with the Group ID].
The combined system of Kunz and Cai does not explicitly disclose network slice selection assistance information (NSSAI).
However, TS 23.502 teaches a group identifier is included in network slice selection assistance information (NSSAI) associated with the UE [see section 4.2.2.2.2, Fig. 4.2.2.2.2-1, step 3; NSSAI].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a group identifier is included in network slice selection assistance information (NSSAI) associated with the UE”, as taught by TS 23.502, into the combined system of Kunz and Cai so that it would provide emergency registration by UEs requiring to perform emergency services but cannot gain normal services from the network [see 3GPP TS 23.502, section 4.2.2.2.1].

Regarding claim 11, the combined system of Kunz, Cai, and 3GPP TS 23.502 discloses the method of claim 1, Kunz further discloses which is performed by a mobility management entity (MME) [see Fig. 7, page 9 line 21 to page 10 line 9, page 11 lines 8-30, page 12 lines 18-31; performed by the MME].
The combined system of Kunz and Cai does not explicitly disclose an Access and Mobility Management Function (AMF).
However, 3GPP TS 23.502 teaches an access and mobility management function (AMF) [see section 4.2.2.2.2, Fig. 4.2.2.2.2-1, pages 12-16].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “an access and mobility management function (AMF)”, as taught by 3GPP TS 23.502, into the combined system of Kunz and Cai so that it would provide emergency registration by UEs requiring to perform emergency services but cannot gain normal services from the network [see 3GPP TS 23.502, section 4.2.2.2.1].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kunz in view of Cai and Liao et al. (US 2019/0387401 A1, Provisional application No. 62/566,731, hereinafter “Liao”).

Regarding claim 15, Kunz discloses storing a context for the group of subscribers [see page 10 lines 27-29, page 11 lines 8-9, page 13 lines 5-6, 16-17, page 15 lines 9-12; creating and storing a new entry for each UE in their EPS aggregation bearer context table].
The combined system of Kunz and Cai does not explicitly disclose an access and mobility management function (AMF).
However, Liao teaches storing, at an access and mobility management function (AMF), a context for a group of subscribers [see Provisional, page 9, section B; the group context stored at the AMF].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “storing, at an access and mobility management function (AMF), a context for a group of subscribers”, as taught by Liao, into the combined system of Kunz and Cai so that it would handle group enrollment and security control for the IoT-UEs [see Liao, Provisional, page 9].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liao (US 2021/0058748 A1), see Fig. 1-7, para. 26, 39-43, 207-222, discloses systems and methods for group based service (GBS) provisioning for pervasive connectivity in a mobile network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469







/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469